Citation Nr: 1521490	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-17 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a broken nose, left nostril partial blockage.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015, he testified at a videoconference Board hearing before the undersigned; a transcript is included in the record.


FINDING OF FACT

The Veteran has been diagnosed with an acquired nasal deformity following prior nasal trauma, which has been reasonably shown to have manifested in service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a broken nose are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease, injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

An October 2009 VA treatment record notes that the Veteran was assessed with acquired nasal deformity following prior nasal trauma.  Thus, current disability is not in question.  What remains to be determined is whether there was a disease, injury, or event in service that is related to his present disability.  

The Veteran has submitted a photograph, dated February 1970 (during his service in the Republic of Vietnam), showing him in uniform, with a bandaged nose.  He has consistently asserted, in correspondence with VA and at the March 2015 Board hearing, that, during service in Vietnam, he was hit in the face with a pallet, which broke his nose.  The Board sees no reason to question the credibility of the Veteran's report of the in-service incident, which is further supported by the submitted photograph showing a bandaged nose.  Consequently, the Board is satisfied that there was an injury in service.

As to the question of nexus: the October 2009 VA treatment record notes that the current disability is related to prior nasal trauma, and the treatment provider accepted, without comment, the Veteran's description of the circumstances of that trauma.  The Board finds that this record indicates that the Veteran's lay statements are consistent with the injury residuals noted on objective examination and, with consideration of the benefit of the doubt, the Board concludes that service connection for residuals of a broken nose is warranted in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for residuals of a broken nose, left nostril partial blockage, is warranted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


